DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the RCE on 05/27/2021.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant’s arguments filed on 05/27/2021 have been fully considered but they are not persuasive for the below noted reasons:
Applicant argues on page 5 of the Remarks “It is also respectfully submitted that Jakob fails to teach (or suggest) "wherein the threshold control voltage is between 5V and 7V," as now required by amended claims 1 and 7…In the Response to Arguments section of the Final Office Action, the Office contends that 15V is 100% of the threshold control voltage in Jakob. See December 28, 2020 Final Office Action, Page 4 ("One skilled in the art would recognize from the teachings of the [Jakob] reference that 15V is the 100% of the threshold control voltage for operating the IGBT (taken as the at least one power semiconductor) in continuous normal mode."). The foregoing suggests that the threshold control voltage in Jakob is also 15V, a voltage much higher than the threshold control voltage of 5V to 7V described in paragraph [0040] of the present application, and now required by claims 1 and 7.  Moreover, the Office's assertion in this regard with respect to Jakob (i.e., that the threshold control voltage in Jakob is 15V) appears to be inconsistent with typical IGBT threshold control voltage ranges. In fact, the Office has not explicitly stated in the Final Office Action (or in the October 1, 2020 Non-Final Office Action, for that matter) what the value of the threshold control voltage in Jakob actually is. See December 28, 2020 Final Office Action, Page 8 (rejecting the claimed feature of "wherein the first voltage value of the control voltage is between 100% and 150% of a threshold control voltage of the at least one power semiconductor" by asserting only that "e.g. voltage required to closed power semiconductors 7 in Fig. 1; see paragraphs [0046] and [0052]; for example, per paragraph [0052] a control/gate voltage of 15-20V for IGBTs 7 in Fig.1"); October 1, 2020 Office Action, Page 6 (verbatim same assertion, but made in the context of claim 3, the subject matter of which has now been incorporated into claim 1). For at least the foregoing reasons, Jakob fails to teach (or suggest) "wherein the threshold control voltage is between 5V and 7V," as required by claims 1 and 7.”
(e.g. voltage required to closed power semiconductors 7 in Fig. 1; see paragraphs [0046] and [0052]; for example, per paragraph [0052] a control/gate voltage of 15-20V for IGBTs 7 in Fig.1).
In addition, it should be noted that Jakob in cited paragraph [0052] states that, for example in the case where the at least one power semiconductor is an IGBT, the control voltage is around 15V and may not exceed 20V per manufacturer specifications. One skilled in the art would recognize from the teachings of the reference that 15V is the 100% of the threshold control voltage for operating the IGBT (taken as the at least one power semiconductor) in continuous normal mode, and that operating the IGBT at the suggested max control voltage of 20V would be 133% of the threshold control voltage. Therefore, since Jakob discloses a first value of the control voltage between 100%-133% of the threshold control voltage, it is determined that Jakob disclosed operating the first when the first voltage value of the control voltage is within 100% and 150%.
Although, Jakob appears to fail to expressly disclose wherein the threshold control voltage between 5V and 7V, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the threshold control voltage between 5V and 7V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Moreover, the important matter here is the problem to be solved and the solution used.  Specifically, the solution/technique presented by the applicant of increasing the gate voltage of a power semiconductor above the peak control voltage for reliably handling short-circuit/high currents while avoiding desaturation, is well-known in the art. The following available prior art demonstrates that the solution is not novel/non-obvious: US2016/0211660, paragraph [0105]-[0109] and US 2014/0177306, paragraphs [0012], [0037], [0064].  Therefore, based on the cited prior art and the available prior art, it is the determined that the rejection is proper and complete, and the claimed invention is not novel/non-obvious. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. (US 2017/0302189; hereinafter Jakob; cited on PTO-892 dated 10/01/2020).
Regarding claim 1, Jakob discloses a low-voltage protective device (e.g. Fig. 1; see paragraphs [0015]-[0021], [0026], [0027], [0039]-[0056]), comprising:
at least one first outer conductor path from an outer conductor power supply connection of the low-voltage protective device to an outer conductor load connection of the low-voltage protective device (e.g. 3 in Fig. 1);
a mechanical bypass switch (e.g. 12 in Fig. 1) arranged in the at least one first outer conductor path (e.g. 3 in Fig. 1); 
a first semiconductor circuit arrangement of the low-voltage protective device (e.g. 6 in Fig. 1) connected in parallel to the mechanical bypass switch (e.g. 12 in Fig. 1), the first semiconductor circuit arrangement comprising at least one power semiconductor (e.g. 7 in Fig. 1); and 
a control and driver unit (e.g. 18 in Fig. 1) configured to drive the first semiconductor circuit arrangement (e.g. 6 in Fig. 1) with a control voltage (e.g. control voltage to drive/close power semiconductors 7 in Fig. 1; , the control and driver unit (e.g. 18 in Fig. 1) being configured to connect the first semiconductor circuit arrangement (e.g. 6 in Fig. 1), in a normal operation of the low-voltage protective device, with a first voltage value of the control voltage, the first voltage value being less than a peak control voltage of the at least one power semiconductor (e.g. voltage required to closed power semiconductors 7 in Fig. 1; see paragraphs [0046] and [0052]; for example, per paragraph [0052] a control/gate voltage of 15-20V for IGBTs 7 in Fig.1),
wherein the control and driver unit (e.g. 18 in Fig. 1) is configured to increase the control voltage from the first voltage value (e.g. voltage required to closed power semiconductors 7 in Fig. 1; see paragraphs [0046] and [0052]; for example, per paragraph [0052] a control/gate voltage of 15-20V for IGBTs 7 in Fig.1) to a second voltage value upon detection of a short-circuit current or an overcurrent in a first step (see paragraphs [0052]-[0053], for example, per paragraph [0053] a control/gate voltage of 30-70V for IGBTs 7 in Fig.1), the second voltage value (e.g. 30-70V per paragraph [0053]) being greater than the peak control voltage of the at least one power semiconductor (e.g. 20V per paragraph [0052]), and to subsequently de-energize the first semiconductor circuit arrangement (e.g. 6 in Fig. 1) in a second step (see paragraphs [0021],  [0047], [0048], [0054] and [0064]); and 
wherein the first voltage value of the control voltage is between 100% and 150% of a threshold control voltage of the at least one power semiconductor (e.g. voltage .
However, Jakob fails to expressly disclose wherein the threshold control voltage between 5V and 7V.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the threshold control voltage between 5V and 7V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One skilled in the art 
In addition, Jakob discloses the claimed invention except for the threshold control voltage between 5V and 7V, but it would have been an obvious matter of design choice to have the threshold control voltage between 5V and 7V. It should be noted that one skilled in the art would recognize that a specific/unchangeable number/value for the control voltage (e.g. 5V or 7V) is not what solves the problem that it is intended to be solved. One skilled in the art would recognize that the value of the control voltage would vary based on the type of power semiconductor (e.g. IGBT, FET, MOSFET, JFET, etc.) used and the rating of that power semiconductor, such factors to be obviously considered according to the design requirements of the application.
Regarding claim 2, Jakob discloses the low-voltage protective device according to claim 1 (e.g. Fig. 1; see paragraphs [0015]-[0021], [0026], [0027], [0039]-[0056]), wherein the at least one power semiconductor comprises at least one IGBT (e.g. 7 in Fig. 1) or MOSFET, wherein the control voltage comprises a gate (see paragraphs [0052]-[0053]; control/gate voltage for IGBTs 7 in Fig.1), and wherein the peak control voltage comprises a peak gate voltage of the at least one IGBT or MOSFET  (see paragraphs [0052]-[0053]; peak control/gate voltage for IGBTs 7 in Fig.1; for example 20V for IGBTs 7 in Fig. 1).
Regarding claim 4, Jakob discloses the low-voltage protective device according to claim 1 (e.g. Fig. 1; see paragraphs [0015]-[0021], [0026], [0027], [0039]-[0056]), wherein the second voltage value (e.g. 30-70V per paragraph [0053]) is between 120% and 170% of the peak control voltage (e.g. 20V per paragraph [0052]) of the at least one power semiconductor (e.g. 7 in Fig. 1).
Regarding claim 5, Jakob discloses the low-voltage protective device according to claim 1 (e.g. Fig. 1; see paragraphs [0015]-[0021], [0026], [0027], [0039]-[0056]), wherein the control and driver unit (e.g. 18 in Fig. 1) is configured to detect a desaturation of the at least one power semiconductor (e.g. 7 in Fig. 1), and to deenergize the first semiconductor circuit arrangement (e.g. 6 in Fig. 1) after detection of desaturation (see paragraph [0026]).
Regarding claim 6, Jakob discloses the low-voltage protective device according to claim 1 (e.g. Fig. 1; see paragraphs [0015]-[0021], [0026], [0027], [0039]-[0056]), wherein the control and driver unit (e.g. 18 in Fig. 1)is configured to wait for a definable first period of time between the first step (e.g. increasing the control voltage of 7 in Fig. 1) and the second step (e.g. de-energizing/turning-off 7 in Fig. 1) (per paragraph [0047] 
Regarding claim 7, it has the same limitations as claim 1, except it is a method claim, and thus it is rejected for the same reasons.
Regarding claim 8, Jakob discloses the low-voltage protective device according to claim 3 (e.g. Fig. 1; see paragraphs [0015]-[0021], [0026], [0027], [0039]-[0056]), wherein the first voltage value of the control voltage is between 110% and 130% of the threshold control voltage of the at least one power semiconductor (e.g. voltage required to closed power semiconductors 7 in Fig. 1; see paragraphs [0046] and [0052]; for example, per paragraph [0052] a control/gate voltage of 15-20V for IGBTs 7 in Fig.1).
Regarding claim 9, Jakob discloses the low-voltage protective device according to claim 4 (e.g. Fig. 1; see paragraphs [0015]-[0021], [0026], [0027], [0039]-[0056]), wherein the second voltage value  (e.g. 30-70V per paragraph [0053]) is between 130% and 160% of the peak control voltage (e.g. 20V per paragraph [0052]) of the at least one power semiconductor (e.g. 7 in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN LABOY whose telephone number is (571) 272-1054.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839


	/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839